Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 07/18/2022 for application number 17/066,996. Claims 3, 17, 32, and 39-40 have been amended. Claims 44-49 are new. Claims 1, 2, 9-16, 23-31, 34-38, and 41-43 are cancelled. Claims  3-8, 17-22, 32-33, 39-40, and 44-49 are pending.

Reason for Allowance
Claims 3-8, 17-22, 32-33, 39-40, and 44-49 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Liao (US 20180367386 A1)
Wilson et al. (US 20190165915 A1)

Regarding claim 3, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“for each of the one or more UE computing devices: determining whether the UE-common BWP has a same subcarrier spacing (SCS) and cyclic prefix (CP) length as a UE-specific BWP and the UE-common BWP is fully contained within the UE-specific BWP; and 
sending an indication of a search space set for multicast to the respective UE computing device in response to determining that the UE-common BWP has a SCS and CP length as the UE-specific BWP and the UE-common BWP is fully contained within the UE-specific BWP.”
In contrast, the closest prior art, Liao discloses a base station for use in a fifth generation new radio (5G-NR) network, comprising: a processor configured with processor-executable instructions to perform operations ([0029] and Fig. 1) comprising: determining a multicast bandwidth part (BWP) within a carrier bandwidth ([0027]); sending an indication of the multicast BWP to one or more user equipment (UE) computing devices in communication with the base station ([0054]); and scheduling transmission of multicast data in the multicast BWP ([0050]; [0051]; Claim 15).  But, Liao fails to disclose for each of the one or more UE computing devices: determining whether the UE-common BWP has a same subcarrier spacing (SCS) and cyclic prefix (CP) length as a UE-specific BWP and the UE-common BWP is fully contained within the UE-specific BWP; and sending an indication of a search space set for multicast to the respective UE computing device in response to determining that the UE-common BWP has a SCS and CP length as the UE-specific BWP and the UE-common BWP is fully contained within the UE-specific BWP. 
Wilson also does not disclose the claimed features. Therefore, claim 3 is allowable over the prior art of record. 

The same reasoning applies to claims 17, 32, and 39 mutatis mutandis.  Accordingly, claims 3-8, 17-22, 32-33, 39-40, and 44-49 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471